Fill in this information to identify the case:


Debtor 1               ALEXANDER B. DEMITER

Debtor 2              BARBARA S. DEMITER
(Spouse, if filing)

United States Bankruptcy Court for the EASTERN                           District of   MICHIGAN
                                                                                        (State)

Case number           19-42228-MBM


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                     12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                        Court claim no. (if known):         6-1

                                                                                       Date of payment change:
                                                                                       Must be at least 21 days after date of
                                                                                       this notice
                                                                                                                                         07/01/2019

 Last four digits of any number you
 use to identify the debtor’s account: XXXXXX8622                                      New total payment:
                                                                                       Principal, interest, and escrow, if any            $1,554.31

Part 1:         Escrow Account Payment Adjustment

1. Will   there be a change in the debtor’s escrow account payment?

       □ No
        Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
          for the change. If a statement is not attached, explain why:


           Current escrow payment:          $699.04                                               New escrow payment :       $699.05


Part 2:         Mortgage Payment Adjustment

2. Will  the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why:

              Current interest rate:                                     %                        New interest rate:                    %

              Current principal and interest payment:       $                                     New principal and interest payment:       $

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
       No
       Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
         (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:               $                                              New mortgage payment:          $




Official Form 410S1                              Notice of Mortgage Payment Change                                                     page 1

                 19-42228-pjs          Doc 40          Filed 06/06/19             Entered 06/06/19 19:37:46                          Page 1 of 7
 Debtor 1           ALEXANDER B. DEMITER                                           Case number (if known) 19-42228-MBM
                    First Name Middle Name   Last Name



Part 4:         Sign Here



The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


     I am the creditor.
     I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Melbalynn Fisher                                                              Date       6/4/2019
      Signature



Print:       Melbalynn                                              Fisher               Title    Authorized Agent
              First Name              Middle Name                   Last Name

Company: McCalla Raymer Leibert Pierce, LLC, Authorized Agent for Nationstar Mortgage LLC d/b/a Mr. Cooper




Address      1544 Old Alabama Road
              Number      Street

               Roswell                       GA                       30076
               City                          State                    ZIP Code


Contact phone       954-526-5846                                                          Email     melbalynn.fisher@mccalla.com




Official Form 410S1                           Notice of Mortgage Payment Change                                      page 2

             19-42228-pjs           Doc 40           Filed 06/06/19     Entered 06/06/19 19:37:46               Page 2 of 7
                                                           Bankruptcy Case No.:     19-42228-MBM

  In Re:                                                   Chapter:                 13

                                                           Judge:                   Marci B McIvor

      ALEXANDER B. DEMITER
      BARBARA S. DEMITER




                                         CERTIFICATE OF SERVICE

            I, Melbalynn Fisher, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA
            30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

         That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 ALEXANDER B. DEMITER
 2344 AMBER DRIVE
 CANTON, MI 48188

 BARBARA S. DEMITER
 2344 AMBER DRIVE
 CANTON, MI 48188

 JARED LOYAL HADDOCK
 29240 BUCKINGHAM, SUITE 8-C                                                        (Served Via ECF Notification)
 LIVONIA, MI 48154

 DAVID WM RUSKIN                                                                    (Served Via ECF Notification)
 26555 EVERGREEN RD STE 1100,
 SOUTHFIELD, MI 48076




            I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on: May 29, 2019
             6/7/2019                  By:     /s/Melbalynn Fisher
                                               Melbalynn Fisher
                                                Authorized Agent for Nationstar Mortgage LLC d/b/a Mr. Cooper




   19-42228-pjs         Doc 40      Filed 06/06/19      Entered 06/06/19 19:37:46            Page 3 of 7
                                                                                                    04/26/2019              OUR INFO
                                                                                                                            ONLINE:
                          8950 Cypress Waters Blvd.
                          Coppell, TX 75019                                                                                 www.mrcooper.com

                                                                                                                            YOUR INFO
                                                                                                                            LOAN NUMBER


                                                                                                                            CASE NUMBER
                                                                                                                            1942228

                                                                                                                            PROPERTY ADDRESS
  ALEXANDER DEMITER                                                                                                         2344 AMBER DR
                                                                                                                            CANTON,MI 48188
  2344 AMBER DR
  CANTON,MI 48188




    Dear ALEXANDER DEMITER,

    Why am I receiving this letter?
    An escrow analysis was performed on the above referenced account.

    What do I need to know?
    Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow
    account disclosure statement is for informational purposes only and should not be construed as an
    attempt to collect a debt.

    What do I need to do?
    If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such
    attorney and provide such attorney’s name, address and telephone number to us.

    If you have any questions, please call our Bankruptcy Department at 877-343-5602. Our hours of
    operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
    www.mrcooper.com for more information.

    Sincerely,

    Mr. Cooper
    Bankruptcy Department

    Enclosure: Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.



DOL           19-42228-pjs            Doc 40         Filed 06/06/19            Entered 06/06/19 19:37:46                    Page 4 of 7
19-42228-pjs   Doc 40   Filed 06/06/19   Entered 06/06/19 19:37:46   Page 5 of 7
                          8950 Cypress Waters Blvd.                                     Escrow Account Disclosure
                          Coppell, TX 75019                                             Statement

                                                                                        Customer Service: 888-480-2432
                                                                                        Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                        Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                        to 12 p.m. (CT)

                                                                                        Tax/Insurance: 866-825-9267
  ALEXANDER DEMITER                                                                     Monday through Thursday from 8 a.m. to 9 p.m. (ET),
  2344 AMBER DR                                                                         Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
  CANTON,MI 48188                                                                       to 3 p.m. (ET)

                                                                                        Your Loan Number:
                                                                                        Statement Date: 04/26/2019


       Why am I           Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly,
 receiving this?          determine any surplus or shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an
                          escrow cushion equal to two months' estimated taxes and insurance (unless limited by your loan documents or
                          state law). This measure helps to avoid a negative balance in the event of changing tax and insurance amounts.

 What does this           The escrow analysis is based on the assumption that your loan is current, and all past due payments have been
  mean for me?            made. Based on this assumption, your Escrow Account is projected to have more money than needed, resulting
                          in a surplus of $326.60. If you are behind on your payments this is not a true surplus.
                          If your account is current, the analysis below will show there to be a surplus, as well as changes in your monthly
                          escrow payment.

      What do I           Due to the status of your loan, we are retaining these funds in your Escrow Account per RESPA guidelines.
    need to do?           Please note that effective 07/01/2019, your new total monthly payment will be $1,554.31.

                                                                      Current Monthly                                                    New Monthly
  Total Payment                                                                                    Payment Changes
                                                                             Payment                                                         Payment
  PRINCIPAL AND INTEREST                                                      $855.26                             $0.00                       $855.26
  ESCROW                                                                      $685.04                            $14.01                       $699.05
  Total Payment                                                             $1,540.30                            $14.01                     $1,554.31
  See below for surplus calculation




  What is a Surplus? A surplus is the difference between the lowest projected balance and the minimum required
  balance of your account for the coming year, as shown below. Please see second page for coming year details.
                             Minimum Required Balance                                          Lowest Projected Balance

                                      $1,334.08                                                           $1,660.68

                                                               Surplus Amount $326.60
                                       Please see the Coming Year Projections table on the back for more details.

  Escrow Payment                                                       Current Annual                 Annual Change              Anticipated Annual
  Breakdown                                                             Disbursement                                                  Disbursement
  TOWN TAX                                                                      $0.00                         $3,691.96                    $3,691.96
  HAZARD SFR                                                                    $0.00                         $4,312.59                    $4,312.59
  BORR PAID MI                                                                $128.00                          $256.00                      $384.00
  Annual Total                                                                $128.00                         $8,260.55                    $8,388.55
  If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or
  insurance provider. For more information about your loan, please sign in at www.mrcooper.com.



The change in your escrow payment may be based on one or more of the following factors:
Payment(s)                                            Taxes                                              Insurance
● Monthly payment(s) received were less than          ● Tax rate and/or assessed value changed           ● Premium changed
  or greater than expected                            ● Exemption status lost or changed                 ● Coverage changed
● Monthly payment(s) received earlier or later        ● Supplemental/Delinquent tax paid                 ● Additional premium paid
  than expected                                       ● Paid earlier or later than expected              ● Paid earlier or later than expected
● Previous overage returned to escrow                 ● Tax installment not paid                         ● Premium was not paid
● Previous deficiency/shortage not paid entirely      ● Tax refund received                              ● Premium refund received
                                                      ● New tax escrow requirement paid                  ● New insurance escrow requirement paid
                                                                                                         ● Force placed insurance premium paid




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper.
Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




              19-42228-pjs            Doc 40         Filed 06/06/19            Entered 06/06/19 19:37:46                    Page 6 of 7
                                                                                                                                                        DELQ
                                            Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 03/19 through 06/19. This statement itemizes your actual escrow
account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and balances for
the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior year. By
comparing the actual escrow payment with the previous projections listed, you can determine where a difference may have occurred. When
applicable, the letter "E" beside anamount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.

Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
(RESPA), the lowest monthly balance in your escrow account should be no less than $1,334.08 or 1/6th of the total annual projected disbursement
from your escrow account, unless your mortgage documents or state law specifies otherwise. Your projected estimated lowest account balance of
$1,660.68 will be reached in December 2019. When the minimum required balance is subtracted from your lowest projected balance, an Escrow
Surplus results in the amount of $326.60. These amounts are indicated with an arrow (<).

This escrow analysis is based on the assumptionthat all escrow advances made on your loan prior to your bankruptcy filing date are
included in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due
after the filing of your bankruptcy case.

           Projected       Actual         Projected          Actual                   Description                 Projected                Actual
 Month     Payment        Payment       Disbursement      Disbursement                                             Balance                Balance
                                                                                          Start                       $0.00                 $0.00
 03/19          $0.00         $0.00              $0.00          $32.00 *               BORR PAID MI                    $0.00               ($32.00)
 03/19          $0.00         $0.00              $0.00       $3,757.94 *                Esc pay adj                    $0.00            ($3,789.94)
 04/19          $0.00     $8,178.79 E            $0.00           $0.00       Anticipated Payments 06/18-04/19          $0.00              $4,388.85
 04/19          $0.00         $0.00              $0.00          $32.00 *               BORR PAID MI                    $0.00              $4,356.85
 05/19          $0.00      $685.04               $0.00          $32.00 E               BORR PAID MI                    $0.00              $5,009.89
 06/19          $0.00      $685.04               $0.00          $32.00 E               BORR PAID MI                    $0.00              $5,662.93
 Total         $0.00     $9,548.87              $0.00        $3,885.94                    Total                       $0.00             $5,662.93
           Projected                      Projected                                   Description                   Current     Required Balance
 Month     Payment                      Disbursement                                                               Balance             Projected
                                                                                          Start                   $5,662.93            $5,336.33
 07/19       $699.05                            $32.00                               BORR PAID MI                  $6,329.98             $6,003.38
 07/19         $0.00                         $4,312.59                               HAZARD SFR                    $2,017.39             $1,690.79
 08/19       $699.05                            $32.00                               BORR PAID MI                  $2,684.44             $2,357.84
 09/19       $699.05                            $32.00                               BORR PAID MI                  $3,351.49             $3,024.89
 09/19         $0.00                         $1,342.34                                TOWN TAX                     $2,009.15             $1,682.55
 10/19       $699.05                            $32.00                               BORR PAID MI                  $2,676.20             $2,349.60
 11/19       $699.05                            $32.00                               BORR PAID MI                  $3,343.25             $3,016.65
 12/19       $699.05                            $32.00                               BORR PAID MI                  $4,010.30             $3,683.70
 12/19         $0.00                         $2,349.62                                TOWN TAX                     $1,660.68             $1,334.08<
 01/20       $699.05                            $32.00                               BORR PAID MI                  $2,327.73             $2,001.13
 02/20       $699.05                            $32.00                               BORR PAID MI                  $2,994.78             $2,668.18
 03/20       $699.05                            $32.00                               BORR PAID MI                  $3,661.83             $3,335.23
 04/20       $699.05                            $32.00                               BORR PAID MI                  $4,328.88             $4,002.28
 05/20       $699.05                            $32.00                               BORR PAID MI                  $4,995.93             $4,669.33
 06/20       $699.05                            $32.00                               BORR PAID MI                  $5,662.98             $5,336.38
 Total     $8,388.60                        $8,388.55                                     Total                   $5,662.98             $5,336.38
Bankruptcy Adjustment - The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement
may contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof
of claim to be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the
escrow account as allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount
of escrow funds owed in the proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be
collected through the escrow shortage or surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the
proof of claim escrow funds are listed as a credit to reach the required minimum account balance.

You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle.
However, you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your
previous servicer, please refer to that statement for comparison purposes. If you have any questions, your Dedicated Loan Specialist is Hope Carden
and can be reached at (866) 316-2432 or via mail at the address listed above. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m.
(CT). Visit us on the web at www.mrcooper.com for more information.

Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.




             19-42228-pjs            Doc 40       Filed 06/06/19           Entered 06/06/19 19:37:46                  Page 7 of 7
